                        UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

                               NO. 5:09-CR-00216-FL-2
                                 5:16-CV-00665-FL


UNITED STATES OF AMERICA                                ORDER GRANTING
                                                        DEFENDANT’S MOTION FOR
                                                        DISCLOSURE OF
  v.                                                    INFORMATION IN DOCKET
                                                        NOS. 5:09-CR-00216 AND 7:12-
                                                        CR-00020
HYSEN SHERIFI


      ORDER GRANTING DEFENDANT’S MOTION FOR DISCLOSURE OF
   INFORMATION IN DOCKET NOS. 5:09-CR-00216 AND 7:12-CR-00020

       Upon motion by the defendant Hysen Sherifi, by and through court-

appointed counsel to order the disclosure of information in Docket Nos. 5:09-cr-

00216 and 7:12-CR-00020, the Court finds that the motion is well-taken.

Accordingly, it is hereby ORDERED and DECIDED that:

       1) the United States shall provide available discovery in Docket Numbers

5:09-cr-216 and 7:12-cr-20 to undersigned counsel;

       2) the Clerk of the Court is directed to provide defense counsel access to the

documents set forth below; and

       3) the Probation Office is directed to provide information about the co-

defendants in Docket No. 5:09-cr-216 as set forth below.




        Case 5:09-cr-00216-FL Document 2345 Filed 11/02/20 Page 1 of 3
      The Clerk of the Court is directed to provide defense counsel access to the

following documents:

            Pleadings, notices, and orders from 5:09-cr-216 by Docket Entry Number
        98                        303                       719                    1447
      102-103                     319                       822                    1463
        127                       323                       846                 1465-1466
        130                       334                    871-874                   1469
      171-172                   339-340                     898                    1477
        189                       361                       917                    1480
        197                       365                       921                 1483-1485
        206                       369                       985                 1488-1490
        210                       407                      1003                    1493
        231                       450                   1103-1104               1496-1497
      219-220                     484                      1187                 1501-1503
      239-240                     515                      1216                    1513
      242-243                     536                      1227                 2026-2030
        249                       538                      1261                    2032
        257                       547                      1286                    2039
        259                       557                      1301                    2042
        265                       591                      1316
        276                       598                   1320-1321
        279                       605                      1349
        284                       626                      1359
        286                       655                      1379
      295-297                     708                      1424


             Pleadings, notices, and orders from 7:12-cr-20 by Docket Entry Number
            115                                213                               304
            134                                220                             319-322
            136                                227                             324-326
            165                                233                            346 (PSR)
            174                                239                               357
          188-190                            262-263
            197                              300-302



      The Probation Office is directed to prepare a chart of the six co-defendants

in this case listing their criminal history categories, their offense levels, and the

sentences imposed, and to provide same to defense counsel.



        Case 5:09-cr-00216-FL Document 2345 Filed 11/02/20 Page 2 of 3
ORDERED this           day of                 , 2020.




                                  LOUISE WOOD FLANAGAN
                                  United States District Judge




 Case 5:09-cr-00216-FL Document 2345 Filed 11/02/20 Page 3 of 3
